Title: To John Adams from Elkanah Watson, 17 December 1822
From: Watson, Elkanah
To: Adams, John


				
					Dear Sir
					Albany. 17th. Dec 1822
				
				I have rec’d your friendly favr. of the 10th. Inst. I took the liberty to shew your letter to Secy. Yates the Great Orator & permitted him to take a copy to transmit to his friend Mr. Van Der Kemp. I hope I have  not transgressed. By last mail I transmitted to you in conformity to your request, Robt. Troup’s pam Letter on New York Canals addressed to Brockholn Livingston. I presume you know the respectable standg. of Colo Troup least you shou’d not—he was aid du Camp to Genl. Schuyler in the revolutionary war, & for many years one of the most respectable Lawyers in this State—& was appointed by Genl. Washn. dist. Judge of the U. States.I State these facts, that you may Know that my distinguished vindicator ranks high as a Man of honor, virtue & Independance, & that his vindication was spontaneously prompted by a sense of public justice t’wards Me, and indignant to notice the shameless assumptions of Clinton.I Shall be highly gratified to be hon’d with a small nitch in your library. The pamphlet is an appropriate appendage to my Canal & Agricultural history which was publish’d by  Steele on his own acco.I regret I have not one to transmit to you, but in that view—Mr. Steele however informs me that Cummings & Hilliard book sellers in Boston have a few Copies. Shou’d my suggestion meet your approbation, it will be proper the pamphlet shou’d be placed at page 104. My work Contains the only correct Map of the rout of the Erie Canal extant—On that account it is valuable—It contains also a plan of a harbor at the Outlet lake Erie which contrary to my calculation as the work of future ages is in consequence of being brought in to view by me for the first time, in actual opperation—at black Rock. It also fell to my singular destiny to give the plan of harbor at Buffalo in 1817 which has been recently compleated on that plan with full success. These harbors were an essential desideratum in Reference to the Navigation of the upper Lakes. However benefitted my Country may be by my efforts & devotion for 30 years,  improvements in Albany—Canals—turnpikes—& Agricultural Society, & many other projects wh. which with one exception have All succeeded—yet to me my worthy Sir—it has been a source of Affliction, & distraction as the magnitude of the objects, & the unparal’d difficulties, prejudices, nay in Some instants barbarism  I have had to encounter has absorb’d all my attention—and caus’d a neglect of my private affairs to my infinite injury—I have reason therefore to dread that the residue of my Voyage thro the Vale of years will be amidst quick Sands—Shoals & Sunken rocksThese I cou’d Support with Philosophy, but to be persecuted by Clinton & his Satilites with the malignity of a demon from the Moment my Canal history appeared, & exposed his Cloven foot—as both cruel, unjust & infamousI wou’d Not Sir presume to trouble you with my grievances had I Not Also received great injustice in the respectable North American Review edited by Mr. P Everett—He Also chimes innocently to Clintons false Notes—It is a matter of Sincere regret to many of his best friends who know he has been circumvented by some of Clintons retainers to give a false colouring to the real history of Our Canals to my prejudice.This fact ought to be well Known in Masssts. & yet altho’ Mr Everett has been wrote to by some highly respectable friends—yet he declines to correct the mistakes he has God himself to inadvertently promulgated & with  a true State of facts truth from his numerous readers. These facts Sir—You will find abundantly developed in the pamphlet.I am Dr Sr, / with profound Veneration / & respect / Your Oblig’d Old friend
				
					E. Watson
				
				
					P.S—I have opened the letter to Say that the gentleman to whom I have taken the liberty to Shew your letter—have express’d a wish it may be publish’d with the exception of any the Subject of Troups pamphlet—this I cannot do without your approbation, altho’ its publication wou’d be very useful to Mr. Thomas of Plymouth
				
			